DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 7/30/21. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

2.	Claims 1-21 are pending.
3.	Claims 1-21 are rejected.

Drawings
4.	The drawings filed on 7/30/21 are acceptable.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6, 8-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, (Wang), US PGPub. No.: 20180239837 as applied to claims above, in view of Spirer et al., (Spirer), US PGPub. No.: 20170185596.

 	As per claim 1, Wang teaches a computer-implemented method, (para. 19), comprising: 
receiving a message from a user during a communication session between the user and a bot, wherein the message is submitted via a chat function provided within a (On the chat window (communication area), an automated chat bot asks Cathy what she would like help with. She replies that she wants to learn more about what different types of memory are available for customization of the laptop, and what the differences between the options are; Reply box 270 is an area for the user to type in a chat reply or search) (para. 26, 40); 
performing a content analysis on the message to determine an intent associated with the message, (A request for a user intent is sent to the user device, such as a request for the user to explain what he would like assistance with. The user provides input data responding to this request, and a user intent is determining from the input data in association with one or more of the enterprise records maintained in the database, hence via content analysis since the user intent disambiguates the second input data, providing insight into what the user had intended when seeking help; natural language analysis for disambiguating a user's input data to mean this custom user intent) (para. 25, 45, 64); 
updating the communication area to display the message and a response from the bot to the message according to the intent, (On the chat window, an automated 
chat bot asks Cathy what she would like help with. She replies that she wants to learn more about what different types of memory are available for customization of the laptop, and what the differences between the options are (hence, updated). In response, the chat bot offers an article presenting the different options; The chat bot asks Cathy if that answered her question (hence, updated). She says that she would still like an explanation of the differences) (para. 26); 
, (provides articles (content); Individual, interactive modules are presented right within the widget (dynamic content area) of an application; also option is presented to communicate through mobile phone app or text message app (native app)) (para. 26, 27, 35; Fig. 3/370), and 
updating the interface to display the content element within the dynamic content area, (the chat bot offers an article presenting the different options. Knowledge Search application module 544 displays the article for the user to read and interact with, embedded directly within the conversational widget (dynamic content area)) (para. 26, 72); 
continuously updating the communication area to display new messages exchanged between the user and the bot, wherein the new messages are associated with one or more new intents, (Reply box 270 is an area for the user to type in a chat reply (hence to bot) or search. As most chat services allow, a reply may be submitted by a user and appear as a message within the chat window, visible to the live agent or capable of being processed by a chat bot (thus continuously updated); and via conversation flow (comprises continuously updating); new intent identified) (para. 40, 45, 48); and 
dynamically retrieving new content elements to display as the new messages are received, (As most chat services allow, a reply may be submitted by a user and appear as a message within the chat window, visible (displayed) to the live agent or capable of being processed by a chat bot (thus continuously updated); and via conversation flow (comprises continuously updating)) (para. 40, 45) wherein the new content elements are retrieved according to the one or more new intents, (i.e. via Hello! I'll be assisting you today. What do you need help with?”; At block 360, system 100 determines a user intent. User intent is the intention of the user in the message that the user sends through the user device as second input data. Determining the user intent allows system 100 to determine which action the user would prefer to be taken which can solve the user's problem or answer the user's question) (para. 46, 47, 48).  
Wang does not specifically teach performing a content analysis on the message in real-time; wherein the dynamic content area and the communication area are distinct; updating the interface in real-time; continuously updating the communication area in real-time; dynamically retrieving new content elements in real-time to display in the dynamic content area; wherein the communication area and the dynamic content area are updated and displayed concurrently.
However, Spirer teaches performing a content analysis on the message in real-time, (In this example, the synchronization module may pause the media player , present the user with a question that has been prepared and wait until the user has answered the question (thus, real-time analysis of message) to continue playing the video) (para. 69); wherein the dynamic content area and the communication area are distinct, (content area and communication area are separate; area that contains fig. 4/406 is different from 412); updating the interface in real-time, (FIG. 4 is an illustration of an embodiment of an interface for synchronizing interactive content with multimedia; Moreover, a user's answer to the questions 406 may determine how the one or more interactive content elements and/or the multimedia element are updated (hence, updated in real-time) (para. 21, 72); continuously updating the communication area in real-time, (Moreover, a user's answer to the questions 406 (plural comprise continuous) may determine how the one or more interactive content elements and/or the multimedia element are updated (hence, continuously) (para. 70, 72); dynamically retrieving new content elements in real-time to display in the dynamic content area, (a user's answer to the questions 406 may determine how the one or more interactive content elements and/or the multimedia element are updated (thus, dynamically retrieving new content elements via updating) (para. 72); wherein the communication area and the dynamic content area are updated and displayed concurrently, (via the synchronization module which may pause the media player , present the user with a question that has been prepared and wait until the user has answered the question to continue playing the video (thus, concurrently)) (para. 69).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Spirer in order to  utilize a virtual agent, as used herein, may be a bot, such as a chat bot or other software bot, that provides services to customers, clients, etc., that are conventionally performed by live persons using electronic communications such as text messaging, instant messaging, email, automated voice messaging, interactive video messaging, social media, or the like. In addition, the agent module 385 may provide marketing services, advertising services, selling services, training services, customer service services, customer support services, or the like by determining content elements to present to the user for the service being offered, (Spirer; para. 178).

(wherein the intent is to learn more about what different types of memory, then the bot offers an article presenting the different options (hence, tagged and retrieved as a result of the intent)) (para. 26). 
 
 	As per claim 3, the computer-implemented method of claim 1,
Wang does not specifically teach wherein the content data includes a video clip, and wherein the video clip is displayed within the dynamic content area.  
However, Spirer teaches content data includes a video clip, and wherein the video clip is displayed within the dynamic content area, (The synchronization module 215 may update the video 412 playing in the media player 402 with a different video in response to a user's answer to a survey question 406. Moreover, a user's answer to the questions 406 may determine how the one or more interactive content elements and/or the multimedia element are updated) (para. 72, Fig. 4).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Spirer in order to  utilize a virtual agent, as used herein, may be a bot, such as a chat bot or other software bot, that provides services to customers, clients, etc., that are conventionally performed by live persons using electronic communications such as text messaging, instant messaging, email, automated voice messaging, interactive video messaging, social media, or the like. In addition, the agent module 385 may (Spirer; para. 178).

 	As per claim 4, the computer-implemented method of claim 1, Wang teaches wherein the interface is associated with the native application, (para. 26).
Wang does not specifically teach wherein when the native application is executed, the communication area and the dynamic content area are displayed concurrently.  
However, Spirer teaches wherein when the native application is executed, (para. 94), the communication area and the dynamic content area are displayed concurrently, (para. 69; Fig. 4).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Spirer in order to  utilize a virtual agent, as used herein, may be a bot, such as a chat bot or other software bot, that provides services to customers, clients, etc., that are conventionally performed by live persons using electronic communications such as text messaging, instant messaging, email, automated voice messaging, interactive video messaging, social media, or the like. In addition, the agent module 385 may provide marketing services, advertising services, selling services, training services, customer service services, customer support services, or the like by determining content elements to present to the user for the service being offered, (Spirer; para. 178).

(para. 24, 26);
Wang does not specifically teach wherein when the website is being accessed, 
the communication area and the dynamic content area are displayed concurrently.  
However, Spirer teaches wherein when the website is being accessed, (para. 66, 79), the communication area and the dynamic content area are displayed concurrently, (para. 66, 69, 79: Fig. 4).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Spirer in order to  utilize a virtual agent, as used herein, may be a bot, such as a chat bot or other software bot, that provides services to customers, clients, etc., that are conventionally performed by live persons using electronic communications such as text messaging, instant messaging, email, automated voice messaging, interactive video messaging, social media, or the like. In addition, the agent module 385 may provide marketing services, advertising services, selling services, training services, customer service services, customer support services, or the like by determining content elements to present to the user for the service being offered, (Spirer; para. 178).

 	As per claim 6, the computer-implemented method of claim 1, 
Wang does not specifically teach wherein the content element corresponds to another website, a portion of another website, selectable content, a link to another website, or a link to content,
(The reply message may include interactive multimedia content 1518, such as a video, quiz, survey, game, or the like. In another embodiment, the reply message includes a link to the interactive multimedia content) (para. 89).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Spirer in order to  utilize a virtual agent, as used herein, may be a bot, such as a chat bot or other software bot, that provides services to customers, clients, etc., that are conventionally performed by live persons using electronic communications such as text messaging, instant messaging, email, automated voice messaging, interactive video messaging, social media, or the like. In addition, the agent module 385 may provide marketing services, advertising services, selling services, training services, customer service services, customer support services, or the like by determining content elements to present to the user for the service being offered, (Spirer; para. 178).
  
 	As per claim 8, Wang teaches a system, comprising: one or more processors; and memory storing thereon instructions that, as a result of being executed by the one or more processors, cause the system, (para. 86); the remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.  

 	As per claim 9, the system of claim 8, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.  

 	As per claim 10, the system of claim 8, it is rejected based on the analysis of claim 3, due to the similarity of the limitations.
  
 	As per claim 11, the system of claim 8, it is rejected based on the analysis of claim 4, due to the similarity of the limitations. 
 
 	As per claim 12, the system of claim 8, it is rejected based on the analysis of claim 5, due to the similarity of the limitations.  

 	As per claim 13, the system of claim 8, it is rejected based on the analysis of claim 6, due to the similarity of the limitations.  

 	As per claim 15, Wang teaches a non-transitory, computer-readable storage medium storing thereon executable instructions that, as a result of being executed by one or more processors of a computer system, cause the computer system, (para. 86); the remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.  

 	As per claim 16, the non-transitory, computer-readable storage medium of claim 15, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.  



 	As per claim 18, the non-transitory, computer-readable storage medium of claim 15, it is rejected based on the analysis of claim 4, due to the similarity of the limitations.  

 	As per claim 19, the non-transitory, computer-readable storage medium of claim 15, it is rejected based on the analysis of claim 5, due to the similarity of the limitations.  

 	As per claim 20, the non-transitory, computer-readable storage medium of claim 15, it is rejected based on the analysis of claim 6, due to the similarity of the limitations.  

8.	Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, (Wang), US PGPub. No.: 20180239837 as applied to claims above, in view of Spirer et al., (Spirer), US PGPub. No.: 20170185596 and further in view of Mehta et al., (Mehta), US PGPub. No.: 20130144691.

 	As per claim 7, the computer-implemented method of claim 1, Wang teaches further comprising: generating a history of content elements presented, (para. 31)

However, Spirer teaches generating a history via the dynamic content area, (content viewing history) (para. 168; Fig. 4) and providing the history of content elements, (content viewing history and habits) (para. 168).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Spirer in order to  utilize a virtual agent, as used herein, may be a bot, such as a chat bot or other software bot, that provides services to customers, clients, etc., that are conventionally performed by live persons using electronic communications such as text messaging, instant messaging, email, automated voice messaging, interactive video messaging, social media, or the like. In addition, the agent module 385 may provide marketing services, advertising services, selling services, training services, customer service services, customer support services, or the like by determining content elements to present to the user for the service being offered, (Spirer; para. 178).
Neither Wang nor Spirer specifically teaches wherein the history of content elements is generated by tracking the content element and the new content elements presented in the dynamic content area.
However, Mehta teaches wherein the history of content elements is generated by tracking the content element and the new content elements presented in the dynamic content area, (track product showcase events that showcase (dynamic content area) one or more products; Tracking facility 102 may maintain data representative of a log of product showcase events in storage facility; tracking facility 102 may automatically 
generate and maintain a log indicating a media content viewing history of a user; video content showcases a product) (para. 31, 67).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang, Spirer and Mehta in order to provide a log which may be referred to as a "product showcase history" and/or "product exposure history" of the user. This type of tracking may be referred to as user-specific product showcase event tracking. As described herein, user-specific product showcase event tracking may facilitate system 100 providing notifications of product showcase events to a user in a personalized manner, (Mehta; para. 28).

 	As per claim 14, the system of claim 8, it is rejected based on the analysis of claim 7, due to the similarity of the limitations.  

 	As per claim 21, the non-transitory, computer-readable storage medium of claim 15, it is rejected based on the analysis of claim 7, due to the similarity of the limitations.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure; i.e. Kilchenko, US PGPub. No.: 20160313906, abstract.  See form 892.


	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        1/1/22